UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

UNITED STATES OF AMERICA

Vv. CRIMINAL ACTION NO. 2:18-00289

JOSHUA WARREN WILLS

MEMORANDUM OPINION AND ORDER

On August 9, 2019, the United States of America
appeared by Drew O. Inman, Assistant United States Attorney, and
the defendant, Joshua Warren Wills, appeared in person and by
his counsel, David R. Bungard, Assistant Federal Public
Defender, for a hearing pursuant to the provisions of 18 U.S.C.
§§ 4241(c) and 4247(d). The court received on August 7, 2019,
from the Metropolitan Correctional Center, New York, New York, a
copy of the Competency to Stand Trial Evaluation and the
Criminal Responsibility Evaluation, which are hereby ORDERED

filed under SEAL.

Inasmuch as the parties had no further evidence to
present as to the defendant's mental competency, other than the

March 21, 2019 written report of Steven F. Dreyer, Ph.D.,
forensic psychologist, and based upon the Competency to Stand

Trial Evaluation, the court finds by a preponderance of the

evidence that the defendant is presently suffering from a mental

disease or defect rendering him mentally incompetent to the
extent that he is unable to understand the nature and
consequences of the proceedings against him or to assist

properly in his defense.

In United States v. Broncheau, 645 F.3d 676 (4th Cir.

2011), our court of appeals outlined the purpose behind, and
process attached to, section 4241 determinations:

Section 4241 addresses the circumstances under which
the mental competency of a criminal defendant is to be
assessed. It was designed to ensure the integrity of
the judicial system, i.e., protecting a defendant from
criminal proceedings that he cannot understand, and
barring prosecutors from pursuing such proceedings
against mentally defective defendants.

If the court, after conducting a § 4241 competency
hearing, finds by a preponderance of the evidence that
the defendant lacks the requisite mental competency,
he is committed to custody pending improvement of his
mental condition or further proceedings. See §

4241 (d).

Id. at 686 (citation omitted).

As noted in Broncheau, 18 U.S.C. § 4241(d) provides

for the next steps in ascertaining and evaluating defendant's

mental condition:
(d) Determination and disposition.--If, after the
hearing, the court finds by a preponderance of the
evidence that the defendant is presently suffering
from a mental disease or defect rendering him mentally
incompetent to the extent that he is unable to
understand the nature and consequences of the
proceedings against him or to assist properly in his
defense, the court shall commit the defendant to the
custody of the Attorney General. The Attorney General
shall hospitalize the defendant for treatment in a
suitable facility--

(1) for such a reasonable period of time, not to
exceed four months, as is necessary to determine
whether there is a substantial probability that
in the foreseeable future he will attain the
capacity to permit the proceedings to go
forward; and

(2) for an additional reasonable period of time
until--

(A) his mental condition is so improved
that trial may proceed, if the court finds
that there is a substantial probability
that within such additional period of time
he will attain the capacity to permit the
proceedings to go forward; or

(B) the pending charges against him are
disposed of according to law;

whichever is earlier.

If, at the end of the time period specified, it is
determined that the defendant's mental condition has
not so improved as to permit proceedings to go
forward, the defendant is subject to the provisions of
sections 4246 and 4248.

18 U.S.C. § 4241(d).
As is apparent from a plain reading of the statute, it
admits of no exceptions to now committing defendant to the
custody of the Attorney General. See, e.g., United States v.
Magassouba, 544 F.3d 387, 404 (2nd Cir. 2008) ("In short, in
contrast to the discretion afforded district courts in deciding
whether to commit a defendant for a preliminary competency
examination, . . . , once a defendant is found incompetent,
commitment pursuant to § 4241(d) is mandatory."); United States
v. Shawar, 865 F.2d 856, 860 (7th Cir. 1989) ("The plain
meaning of this phrase is, and we hold it to be, that once a
defendant is found incompetent to stand trial, a district judge

has no discretion in whether or not to commit him.").

In accordance, then, with Magassouba, Shawar, and
section 4241(d), it is ORDERED that the defendant be, and he
hereby is, committed to the custody of the Attorney General
pursuant to section 4241(d) (1). The Attorney General shall
hospitalize the defendant for treatment in a suitable facility
for such a reasonable period of time, not to exceed three
months, to determine whether there is a substantial probability
that in the foreseeable future he will attain the capacity to

permit the proceedings to go forward.
No later than the eve of the conclusion of that three-
month time period, the United States is directed to either (1)
move the court pursuant to section 4241(d) (2) (A), or inform the
court of its election not to so move, unless it earlier disposes
of the pending charges against defendant according to law
pursuant to section 4241(d) (2) (B), or (2) report to the court
that it will proceed according to sections 4246 and 4248 as

warranted by the circumstances then existing. See United States

 

v. Broncheau, 645 F.3d 676, 686 (4th Cir. 2011) ("If the court,
after conducting a § 4241 competency hearing, finds by a
preponderance of the evidence that the defendant lacks the
requisite mental competency, he is committed to custody pending
improvement of his mental condition or further proceedings.") ;
Magassouba, 544 F.3d at 406 ("Congress's use of the word
'additional' plainly signals its intent for any restorative
commitment pursuant to § 4241(d) (2) (A) to follow evaluative
commitment pursuant to § 4241(d) (1). Such additional commitment
is not, however, presumed. To the contrary, § 4241(d) (2) (A)
commitment is authorized only 'if the court finds that there is
a substantial probability that within such additional period of
time [the defendant] will attain the capacity to permit the

proceedings to go forward.'”) (citation omitted).
It is the court's intention, if at all feasible and
consistent with the thorough and complete evaluation of
defendant, to consider and enter any section 4241(d) (2) (A) order
prior to, or as soon as reasonably practicable after, the

expiration of the three-month section 4241(d) (1) time period.

The Attorney General or his authorized designee, such
as the director of the facility in which the defendant is
hospitalized pursuant to § 4241(d) (1), shall file an interim
report at the conclusion of 45 days of defendant’s evaluation,
and a final report, denominated as such, as early as possible
prior to the expiration of the three-month period prescribed in
keeping with section 4241(d) (1), comprehensively addressing his
views respecting whether the defendant has attained the capacity
to permit the proceedings to go forward. The final report must
additionally address, pursuant to section 4241(d) (2) (A), whether
there is a substantial probability that, within an additional
specified reasonable period of time, the defendant will attain
the capacity to permit these proceedings to go forward,’ which
final report shall be provided to the court expeditiously in

order that the court may conduct an immediate hearing to

 

1 The time frame does not preclude the director of the
facility where defendant is housed from, at any time, filing a
certificate of recovery as prescribed by section 4241 (e).

6
determine the next step to be taken before the defendant is

returned to this district.

While the defendant is being evaluated under section
4241 (d) of the facility in which he is hospitalized, the
director is requested to determine whether the defendant is
presently suffering from a mental disease or defect as a result
of which his release would create a substantial risk of bodily
injury to another person or serious damage to the property of
another and, if so, whether suitable arrangements for State

custody and care of him are available.

The court will provide either party an opportunity to
be heard, at the end of the applicable time period specified in
section 4241(d), respecting the further action, if any, to be

taken in the case.
The Clerk is directed to forward copies of this
written opinion and order to the defendant, all counsel of
record, the United States Probation Department, and the United

States Marshal.

DATED: August 16, 2019

(Peto Lo Se oD
John T. Copenhaver, Jr.
Senior United States District Judge
